Citation Nr: 1741598	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-36 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial increased rating for migraine headaches, evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service from January 2003 to June 2003, and from July 2005 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the Pittsburgh, Pennsylvania RO.


FINDING OF FACT

For the duration of the appeal, the evidence shows that the Veteran's service-connected migraines are manifested by headaches that occur several times a week, and are accompanied by symptoms of pain, nausea, vomiting, partial or complete blindness, and light and sound sensitivity more nearly approximating a disability tantamount to very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119 (1999)

The Veteran's service-connected migraine headaches have been evaluated under Diagnostic Code 8100, which provides that a 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The Veteran's migraine headache disability, for which she was originally granted service connection by way of the November 2012 rating decision, was evaluated as 30 percent disabling, effective May 3, 2012.  The Veteran disagreed with this rating, and perfected a timely appeal of this decision in December 2013.  

A historical overview of the claim reflects that the Veteran's service treatment records document her complaints of headaches beginning in February 2006 when she presented at the military clinic with complaints of migraines of two days duration, as well as two episodes of vomiting two days prior, and sensitivity to light.  Based on the evaluation of the Veteran, the in-service clinician assessed her with having migraine headaches.  Report of a March 2006 clinical visit reflects that the Veteran presented for follow-up treatment for her migraines, and reported to experience headaches on a daily basis, with no improvement in her symptoms.  The Veteran described throbbing headaches that last most of the day as well as occasional symptoms of photophobia.  The clinician noted that the Veteran had a mixed type headaches, and assessed her with having a vascular type headache.  

Progress notes issued by the Veteran's private physician, and dated from April 2007 to November 2007, reflect that the Veteran was seen on a regular basis for follow-up treatment and care for her migraine condition.  During the October 2007 treatment visit, she reported symptoms of vision loss associated with the migraines, and at the November 2007 treatment visit, she reported to experience migraines four times a week, and added that she often feels sick and starts seeing spots during these episodes. These records reveal no improvement in her symptoms despite the medication regimen she was on, and she was diagnosed with having migraine headaches that had not improved.  A March 2011 consultation report reflects that the Veteran was assessed with classic migraine headaches that occurred four times a week.  It was noted that each attack was characterized by more than 30 minutes of a scintillating scotoma causing partial or complete blindness for most or all of that time.  

The Veteran was referred to a neurologist, J.S., M.D. by her primary care physicians, for further evaluation, and to undergo an electroencephalography (EEG) and magnetic resonance imaging (MRI) of the brain.  During her March 2011 clinical visit with Dr. S., the Veteran provided her medical history and reported a history of ongoing and chronic migraines and headaches.  The Veteran reported that she used to experience migraine-type symptoms when she was a child but they went away when she reached twelve years of age.  She reported a recurrence of these symptoms in 2006 while she was serving military.  Although her migraines initially occurred once a month, during the past few months, she reportedly had been experiencing migraines and symptoms associated with her migraine condition, four times a week.  She described these headaches as occurring on either side of her head, as well as in the front and base of her skull.  Upon describing her symptoms, the Veteran stated that she initially experiences an aura-type sensation, along with symptoms of vision loss.  According to the Veteran, "everything goes black", before the onset of the headaches, followed by symptoms of double and blurry vision, nausea, vomiting and dizziness.  She also reported to experience sensitivity to light and sound when these symptoms occur.  According to the Veteran, her family physician has placed on an assortment of medications to alleviate these symptoms, but none had helped thus far.  In summarizing the Veteran's complaints, Dr. S. noted that for the past few months, the Veteran had been experiencing headaches four times a week, and these headaches were "always classic migraine with typical scintillating scotoma" along with "[p]artial blindness [in] both eyes for 20-30 minutes, then followed by headache which is usually bifrontal with N, [occasional] vomiting, and photo and sonophobia."  

The Veteran underwent the EEG in March 2011, and after reviewing the EEG findings, Dr. S. concluded that these results were somewhat suspicious for paroxysmal activity in an EEG with computerized digital analysis.  The Veteran subsequently underwent a sleep-deprived EEG in April 2011, the impression of which was "essentially unchanged" when compared to the March 2011 results.  Although Dr. S. observed some suspicion of paroxysmal activity, he was not convinced that it was, in fact, evidence seizure activity.  

In a July 2011 letter addressed to the Veteran and her general practitioners, Dr. S. indicated that he had completed the necessary forms required for the Veteran's military.  He also noted that he had written a separate letter indicating that it would be too dangerous for the Veteran to remain on active military service given that she experiences "classic migraine headaches that cause temporary partial blindness as well as requiring full-time medication to treat the headaches."  Dr. S. further noted that the Veteran should "limit driving to only essentials" and should continue with her prescribed medication, increasing her Keppra tablets from three to four tablets every morning.  In a subsequent letter dated on July 28, 2011, Dr. S. indicated that the Veteran suffered from severe classic migraine headaches, chronic migraines and vertiginous episodes.  Dr. S. opined that the Veteran could never be cured of these disorders, and while medications will improve her symptoms to a certain extent, "she is clearly not capable of completing her duties in activity military service."  Dr. S. further determined that the Veteran had reached optimum care and there was no further treatment and/or therapy she could undergo or receive that would improve her condition.  

In a September 2011 letter, Dr. S. reiterated that the Veteran suffered from classic migraine headaches, chronic migraines and vertiginous episodes for which she can never be cured.  Dr. S. further noted that the Veteran's medications had helped alleviate some of her symptoms, and as a result, some of her medications had been removed from her treatment course.  According to Dr. S., the Veteran is only limited when a migraine episode occurs, "and there is no guarantee when and if an episode will occur."  Dr. S. opined that when no symptoms or episodes occur, the Veteran is capable of completing her duties in active military service.  Dr. S. concluded this letter by echoing his previous assertion in the July 2011 letter - that the Veteran had reached optimum care, and there is no further treatment and/or therapy that will improve her condition.  

The Veteran was afforded a VA examination in connection to her claimed condition in May 2012, during which time, she provided her medical history, and reported that her migraine condition had existed since November 2005.  The Veteran's headaches were described as being characterized by "frontal, bitemporal pain and vision aura."   It was noted that when these headaches occur, the attacks are "prostrating" and leave her incapable of doing anything other than staying in bed.  On a scale from one to ten (with one being the least level of pain and ten being the highest), the Veteran rated her pain level at a ten, and reported to experience these headaches an average of three times per week.  According to the Veteran, her headaches occur on a daily basis, last four hours in duration, and are accompanied by symptoms of vision loss, vomiting, pain, and an impaired thought process.  The Veteran also reported that she often goes to bed with headaches and her migraines occur once a month.  The overall functional impairments associated with her migraine condition include vision loss, difficulty concentrating, and difficulty with her daily functioning.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having migraine headaches and noted that the subjective factors, to include the character of the headaches; and the objective factors, to include the Veteran's treatment regimen, support this diagnosis.  

In her March 2013 notice of disagreement (NOD), the Veteran disagreed with the 30 percent rating assigned for her headache condition, and described her headaches as chronic and blinding in nature.  

In a November 2013 letter, Dr. S. wrote that he had been treating the Veteran for her migraine condition, and as a result of her symptoms, the Veteran "currently does not have the [capacity] to effectively work in the military due to her very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  

In her December 2009 VA Form 9, the Veteran indicated that her migraine condition hinders her daily activities and restricts her ability to drive.  She further noted that her headaches have increased in frequency and make it difficult for her to function in her day-to-day activities, let alone do anything else.  

The Board finds that in this case, the clinical evidence more closely approximates the level of impairment contemplated by a 50 percent rating.  This is so because throughout the pendency of the appeal, the evidence demonstrates that the Veteran's headache disability has been tantamount to migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

At the outset, the Board notes that neither the rating criteria nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).

Although the Veteran reported during the May 2012 VA examination that her migraines occur once a month, the subjective findings during this examination were somewhat contradictory given her simultaneous complaints of severe headaches that occur an average of three times a week and last four hours in duration, as well as her complaints of associated symptoms of vision loss, vomiting and pain.  The Board notes that these complaints are similar to symptoms reported by the Veteran throughout her period of service, and to Dr. S.  In addition, the Veteran has reported symptoms of nausea, photophobia and phonophobia that are brought on during her migraine episodes.  The Board recognizes the Veteran's competent lay statements describing her symptoms and their effects on her daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

While Dr. S., in the September 2011 letter, determined that the Veteran's medications had helped alleviate her symptoms, and that she only had limitations when an episode occurred, this suggests to the Board that the Veteran would have experienced migraine headaches even more frequently if she were not taking medication.  Notably, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As Diagnostic Code 8100 does not contemplate the effects of medication in alleviating the frequency of the Veteran's headaches, the Board is precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of the disability.  Id. 

In light of the earlier treatment records dated from 2006 to 2011, which reflected the Veteran's complaints of migraines that occur least four times a week, and accompanying symptoms of vision loss, nausea, vomiting, pain, photophobia and phonophobia, and taking into consideration the November 2013 report issued by Dr. S., which characterized the Veteran's migraines as very frequent and completely prostrating in nature, the Board concludes that the Veteran's migraines have been more aptly described by the criteria necessary for a 50 percent rating.

Resolving reasonable doubt in the Veteran's favor as to the severity of her service-connected migraines, the Board concludes that the criteria for a 50 percent evaluation are met.  Under Diagnostic Code 8100, 50 percent is the highest available rating assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

In light of the above, as the highest rating has been awarded, the Board concludes that the Veteran is not entitled to a higher schedular rating for her service-connected migraines.  A 50 percent rating is the maximum schedular rating for migraine headaches under Diagnostic Code 8100.  There are no other diagnostic codes that are applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Because the Veteran is at the maximum schedular rating for headaches (50 percent), there is no legal basis upon which to award a higher schedular rating.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board has considered whether referral for an extraschedular rating is warranted for the period on appeal.  The Board finds that the Veteran's symptoms associated with migraine headaches, to include symptoms of pain, nausea, prostrating attacks, vision loss, and sensitivity to light and sound, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

In the May 2012 VA examination report, when describing the impact of the Veteran's service-connected disabilities on her occupation, the examiner noted that the Veteran's occupation was that of Military technician and her service-connected disorders limited her ability to run, walk excessively, bend and lift heavy objects.  The Board acknowledges the November 2013 assertion made by Dr. S. wherein he determined that the Veteran was incapable of effectively working in the military due to her frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board also acknowledges the Veteran's assertions that she had been unsuccessful in her job search due to the nature of her migraine episodes.  However, Dr. S. determined that the Veteran was not able to work in an effective manner in the military - not that she was incapable of any and all forms of employment as a result of her service-connected disabilities.  The Board also sympathizes with the Veteran's assertions that she has had difficulty finding work due to her migraine condition.  However, the record is unclear as to whether she has solely been searching for work in the military or whether her job search has included types of employment in other avenues to include civilian jobs that were more sedentary and less physically taxing in nature.  Indeed, the May 2012 VA examiner found that the Veteran's disabilities affected her ability to perform occupational duties that were physical in nature.  However, he did not opine that the Veteran was limited in jobs that were more sedentary in nature.  Indeed, it has not been shown that substantially gainful employment is precluded due to the Veteran's service-connected migraine condition.  The fact that she has had difficulty obtaining employment is not the equivalent of being rendered incapable of obtaining and maintaining employment. Moreover, there is nothing in the record to show that the Veteran is unable to obtain and/or maintain another form of employment outside the military that does not require as much physical exertion, as a result of her migraine disability.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to her increased rating claim for the migraine disability and thus the Board finds it unnecessary to consider entitlement at this juncture.


	(CONTINUED ON NEXT PAGE)



ORDER

An initial increased rating of 50 percent, but no higher, for the service-connected migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


